COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Hodges
Argued at Chesapeake, Virginia


STEPHEN LOWELL HICKS, S/K/A
 STEVEN LOWELL HICKS
                                           MEMORANDUM OPINION * BY
v.   Record No. 2357-01-1                  JUDGE WILLIAM H. HODGES
                                              OCTOBER 22, 2002
COMMONWEALTH OF VIRGINIA


       FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                     Patricia L. West, Judge

            William F. Burnside for appellant.

            Margaret W. Reed, Assistant Attorney General
            (Jerry W. Kilgore, Attorney General, on brief),
            for appellee.


     A jury convicted Stephen Hicks (appellant) of forgery and

uttering.    In this appeal, appellant contends the trial court

erred in denying his Batson challenges to two jurors that the

Commonwealth peremptorily struck.    For the reasons that follow,

we affirm the trial court.

                              BACKGROUND

     During jury selection, appellant challenged the

Commonwealth's peremptory strikes of prospective jurors Charles

Myles and Dennis Luster, suggesting they were stricken because

they were African-American.    After appellant's motion, the trial


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
court asked the prosecutor if he had race-neutral reasons for

the strikes.   The prosecutor advised that he struck juror Myles

based upon Myles' "past history with the police."     Specifically

he pointed to Myles' "previous DWI" and a "failure to appear"

charge that was subsequently dismissed.   The Commonwealth

contended that Myles' involvement with the police might affect

his ability to give the Commonwealth a fair trial.

     As to juror Luster, the Commonwealth's attorney said he was

not "aware that Mr. Luster was black."    He added:

          He looks Caucasian to me; but, I mean, he is
          certainly fairly light skinned, Judge. I
          just picked somebody, Judge. I kind of
          picked it at random.

     The trial court was also unsure of juror Luster's race, so

appellant's attorney asked and the trial court agreed to have

juror Luster return to the courtroom.    Juror Luster acknowledged

he was African-American.   Finding that the Commonwealth's strike

of juror Luster was race-neutral, the trial court denied

appellant's Batson motion as to juror Luster.

                            DISCUSSION

     The Virginia Supreme Court has outlined the following

procedure for determining whether a prosecutor exercised a

peremptory strike to remove a prospective juror solely on

account of the juror's race:

          A defendant must first establish a prima
          facie showing that the peremptory strike was



                                -2-
          made on the basis of race. At that point,
          the burden shifts to the prosecution to
          produce explanations for striking the juror
          which are race-neutral. Even if
          race-neutral, the reasons may be challenged
          by the defendant as pretextual. Finally,
          the trial court must decide whether the
          defendant has carried his burden of proving
          purposeful discrimination by the prosecutor
          in selecting the jury panel. On appeal, the
          trial court's findings will be reversed only
          if they are clearly erroneous.

Buck v. Commonwealth, 247 Va. 449, 450-51, 443 S.E.2d 414, 415

(1994) (citations omitted).     See also Riley v. Commonwealth, 21
Va. App. 330, 333, 464 S.E.2d 508, 509 (1995).

                              Juror Myles

     Appellant argued it was unfair for the Commonwealth to have

information about Myles' criminal record and not provide it to

the trial court or share it with appellant.    He also felt it was

improper for the Commonwealth to fail to question Myles about it

during voir dire and to raise it for the first time only when

asked by the trial court to provide a race-neutral reason.     In

addition, appellant questioned the authenticity of the DUI

conviction and asked that he be provided with a "certified copy"

of the conviction.   The trial court found the reason

race-neutral, refused to question Myles as to the accuracy of

the information and denied the Batson motion regarding Myles.

     The trial court found the Commonwealth's reason for its

peremptory strike of juror Myles race-neutral.    The record




                                  -3-
supports that determination.   See Spencer v. Commonwealth, 238
Va. 295, 310, 384 S.E.2d 785, 795 (1989) (upholding peremptory

strike as race—neutral based on venireman having record of

criminal activity).

     That the Commonwealth's attorney had "information"

indicating that Myles had a misdemeanor DUI conviction and a

dismissed charge for failure to appear in Norfolk was not

improper.   In Salmon v. Commonwealth, 32 Va. App. 586, 594, 529
S.E.2d 815, 819 (2000), we held that a prosecutor is authorized

to obtain criminal history information on prospective jurors.

     Appellant's attack on the validity of the records was not

the proper way to challenge the Commonwealth's race-neutral

reason as being pretextual because the prosecutor's reason need

only be race-neutral, not accurate or correct.   The better

method to demonstrate pretext would have been for appellant to

request a copy of the criminal record check of the venire panel.

See id. at 592 n.2, 529 S.E.2d at 818 n.2 (although Salmon

failed to raise issue, noting in dicta that a number of

jurisdictions approving prosecution review of potential jurors'

criminal backgrounds have also held that defendant has a due

process right to review the information as well).

Alternatively, appellant failed to request that the panel be

brought out so he could ask if any white jurors had similar




                                -4-
misdemeanor convictions or charges. 1   Absent any indication that

similarly situated white jurors had misdemeanor charges or

convictions, appellant failed to meet his burden of showing that

the prosecutor's explanation was pretextual.    Accordingly, the

trial court did not err in denying the motion as to Myles.

                            Juror Luster

     In his brief, appellant presented the following question

regarding the peremptory strike of juror Luster:

            Does the Commonwealth's inadvertence in
            striking an African-American (Luster), who
            it claims it did not know was an
            African-American, prejudice Hicks when
            considered with the totality of the
            circumstances surrounding impaneling of the
            jury, and when the remedy to cure was
            inconsequential, i.e., the ready
            availability of another jury panel.

     Despite the inclusion of the question, appellant did not

provide any legal argument to support his assertion of trial

error. 2   Instead, he included in his brief an oblique reference

to Luster in the following argument related to Myles:

            Hicks was denied the opportunity to obtain
            this information as to all jurors.

     1
       Although appellant argues in his brief that he "was denied
the opportunity to obtain this information as to all jurors,"
the record fails to show he ever requested such information.
     2
       Appellant's failure to argue the strike of juror Luster
precludes us from addressing the question. See Buchanan v.
Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992)
(statements unsupported by argument, authority, or citations to
the record do not merit appellate consideration).




                                 -5-
                Without this inquiry, it is impossible
           to determine whether the proffered reason
           was race neutral. When this factor is
           accumulated with the Commonwealth's putative
           mistake in striking another
           African-American, then, the integrity of the
           process was challenged, the probability
           existed that due process was denied, and
           public confidence in the process
           jeopardized.

(Emphasis added.)

     Moreover, at oral argument, appellant's attorney

represented that he was not contesting the strike of juror

Luster.   Instead, he indicated he relied on Luster's strike as a

"factor" for the Court to consider under the "totality of the

circumstances" to attack the strike of Myles and to attack in

general the "integrity of the [jury selection] process." 3

     For the reasons stated, we affirm the trial court.

                                                          Affirmed.




     3
       To the extent that appellant relies on the strike of
Luster to demonstrate a violation of Batson as to Myles, the
record demonstrates that the trial court considered the
peremptory strike of juror Luster, the Commonwealth's avowal
that it was unaware he was African-American and the trial
court's own observation that Luster did not appear to be
African-American when it upheld the peremptory strike of juror
Myles. Therefore, the strike of juror Luster and the
inadvertent failure to perceive his race did not make improper
the otherwise proper peremptory strike of Myles, nor did it
establish pretext on the part of the Commonwealth.




                                -6-